UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. )* BEAR STATE FINANCIAL, INC. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) John H. Hendrix 2610 County Road 856 McKinney, Texas 75071 (972) 562-6178 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) With a copy to: Randell J. Wright P.O. Box 529 DeQueen, Arkansas 71832 June 13, 2014 (Date of Event which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. ☐ * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 1 NAME OF REPORTING PERSONS John H. Hendrix 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)☐ (b)☐ 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ☐ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7 SOLE VOTING POWER BENEFICIALLY OWNED BY 8 SHARED VOTING POWER 1,255,120 (1) EACH REPORTING 9 SOLE DISPOSITIVE POWER PERSON WITH 10 SHARED DISPOSITIVE POWER 1,255,120 (1) 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES ☒ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 9.0%(2) of Common Stock 14 TYPE OF REPORTING PERSON IN Includes (i) 1,047,190 shares of common stock of Bear State Financial, Inc. (the “Company”) owned by John H. Hendrix Corp. and (ii) 207,930 shares of common stock of the Company owned by John H. Hendrix Revocable Trust. Based upon 30,026,744 shares of common stock of the Company issued and outstanding following consummation of the Merger (as defined below). SCHEDULE 13D Item 1. Security and Issuer This Schedule 13D (this “Statement”) relates to the common stock, $0.01 par value per share (the “Common Stock”), of Bear State Financial, Inc., an Arkansas corporation (the “Company”). The Company’s principal executive offices are located at 900 S. Shackleford, Suite 401, Little Rock, Arkansas 72211. Item 2. Identity and Background (a)This Statement is being filed by John H. Hendrix. (b) The business address of Mr. Hendrix is 110 N. Marienfeld Street, Suite 400, Midland, Texas 79701. (c)Mr. Hendrix principal occupation is serving as the majority shareholder and President of John H. Hendrix Corp., a Texas corporation (the “Corporation”), an independent oil and gas producer operating in five states. The business address of the Corporation is 110 N. Marienfeld Street, Suite 400, Midland, Texas 79701. Additionally, until closing of the Merger discussed in Item 3 of this Statement, Mr. Hendrix was, by and through his affiliates, the majority shareholder and served as the Chairman of the Board of Directors of First National Security Company, an Arkansas corporation and registered bank holding company (“FNSC”), whose business address was 135 Section Line Road, Hot Springs, Arkansas 71903. (d) During the last five years, Mr. Hendrix has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)During the last five years, Mr. Hendrix has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Mr. Hendrix is a citizen of the United States of America. Item 3.
